DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to AF Amendment filed on 3/1/2021.
Claims 27 – 59 are pending.
Claim 27 has been amended.
Allowable Subject Matter
Claims 27 – 59 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 27 – 59, same reasons of Action sent on 11/27/2020.

The closest references are found based on the updated search:
Ahn et al. (US 2015/0323610 A1) discloses calculating a remaining period after which the state of health of the battery falls below a predetermined reference value, and determining the replacement time based on the remaining period (see claim 13).
Tenmyo et al. (US 2015/0293183 A1) teaches a battery management device comprising: a current-integration estimation unit for estimating an SOC ( state of charge) of a battery by integrating a value of a current flowing through the battery; an open-circuit voltage estimation unit for estimating an open-circuit voltage value of the battery from a value that indicates a state of the battery and includes at least a measured voltage value of the battery (see claim 1).
Kim (US 2015/0268309 A1) suggests a method of determining deterioration of a battery pack, comprising: sensing voltage and current of a battery pack; estimating an open circuit 
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claim 27, therefore claims 27 – 59 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        3/9/2021